IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47985

 STATE OF IDAHO,                                )
                                                )    Filed: March 21, 2022
        Plaintiff-Respondent,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 XUEWEN LIN,                                    )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction for trafficking in marijuana, affirmed; orders denying
       motion to suppress and motion to continue, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Xuewen Lin appeals from the judgment of conviction following a jury verdict finding him
guilty of trafficking in marijuana. Idaho Code § 37-2732(a)(1)(B). Lin argues that the district
court erred when it denied his motion to suppress and motion to continue. For the reasons set forth
below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Corporal Cottrell began following Lin’s truck based on suspicion that his windows were
tinted beyond the legal limit. After Lin made a lane change without signaling for five seconds,
Corporal Cottrell initiated a traffic stop. The stop occurred around 10:30 in the morning on the
interstate highway. Upon approaching Lin’s truck, Corporal Cottrell noted that Lin appeared
nervous and was shaking. Lin told Corporal Cottrell that he had purchased the vehicle two days

                                                1
prior, but then abruptly stopped himself and then said, “I mean recently.” He indicated he was
traveling from home in Missouri to see friends in Spokane. After explaining the purpose for the
stop, Corporal Cottrell collected Lin’s license and a receipt for registration.
       Corporal Cottrell retrieved a window tint meter from his patrol vehicle and began
measuring the tint of the windows on Lin’s truck. As he returned to Lin’s vehicle, Corporal
Cottrell noticed that Lin was texting on his phone. Lin then shielded the device from Corporal
Cottrell’s view.
       While Corporal Cottrell was measuring the window tint, an additional officer arrived on
the scene. Corporal Cottrell requested that the second officer perform the administrative records
check while Corporal Cottrell ran his drug detection dog around the exterior of Lin’s truck. While
that officer conducted the records check, Corporal Cottrell approached Lin who was again texting
and shielding his phone from view. Corporal Cottrell asked Lin to exit the vehicle while he
conducted the dog sniff. Lin did so, taking his wallet, keys, and phone. Corporal Cottrell then
asked Lin if the items in the truck belonged to him. Lin hesitated, then answered that all the items
in the cab belonged to him. When asked if the items in the bed of the truck belonged to him, Lin
asked for an attorney.
       Before proceeding with the dog sniff, Corporal Cottrell placed Lin in handcuffs. He then
asked the second officer, who was waiting for returns on the records check, to seat Lin in the back
of his patrol vehicle. The drug detection dog alerted to Lin’s truck, and a subsequent search
revealed, among other things, several bags with a substance the officers recognized as marijuana.
Lin was arrested and charged with one count of trafficking in marijuana, I.C. § 37-2732(a)(1)(B),
and another paraphernalia charge that was dismissed before trial.
       Prior to trial, Lin filed a motion to suppress arguing that being handcuffed and placed in
the patrol vehicle amounted to an unlawful arrest. The State argued that the seizure did not
transform into an arrest until after the drug detection dog’s alert. Following a hearing on the
motion, the district court denied the motion to suppress.
       After the suppression hearing and before the trial date, Lin’s attorney filed a motion to
withdraw and a motion to continue, asserting that there was a conflict of interest between Lin and
himself. Lin’s attorney also argued that the continuance was necessary because Lin wanted to hire
another attorney who, because of his calendar, would be unable to prepare for the trial, which was
set approximately two weeks later. A hearing on the motions was conducted during the pretrial

                                                  2
conference a week before trial. Lin wanted to address the court at the hearing on the motion, but
the district court denied his request. The district court also denied both of Lin’s motions.
       The jury trial proceeded as scheduled. Lin was found guilty of trafficking in marijuana.
Lin timely appeals.
                                                 II.
                                           ANALYSIS
       Lin claims that the district court erred in denying his motion to suppress and motion to
continue. Specifically, Lin argues that placing him in handcuffs and placing him in the patrol
vehicle constituted a de facto arrest because doing so was unreasonable under the circumstances
and therefore constituted a violation of his Fourth Amendment rights. Further, Lin argues that the
district court’s denial of his motion to continue was based on an unreasonable and arbitrary
insistence on expeditiousness. We address each of these contentions below.
A.     Motion to Suppress
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       The term “de facto arrest” describes a seizure of an individual that becomes so intrusive in
manner or length that it exceeds the bounds of an investigative detention. State v. Frank, 133
Idaho 364, 367-69, 986 P.2d 1030, 1033-35 (Ct. App. 1999). In determining if an investigative
detention becomes too intrusive and, thus, unreasonable, the Court considers: (1) the duration of
the invasion imposed by the additional restriction; and (2) the law enforcement purposes served.
State v. DuValt, 131 Idaho 550, 554, 961 P.2d 641, 645 (1998). Reasonable measures to ensure
the safety of the officers or the public can be taken without necessarily compelling a finding that
the suspect was in custody.
       Factors to be considered in distinguishing an investigative stop from a de facto
       arrest include the seriousness of the crime, the location of the encounter, the length


                                                 3
       of the detention, the reasonableness of the officer’s display of force, and the conduct
       of the suspect as the encounter unfolds.
State v. Martinez, 129 Idaho 426, 431, 925 P.2d 1125, 1130 (Ct. App. 1996). There is no bright
line rule for determining when a Terry1 stop has escalated into an arrest. Martinez, 129 Idaho at
430, 925 P.2d at 1130. Courts must consider all of the surrounding circumstances to determine
whether the methods used during the detention, like utilizing handcuffs, were reasonable. DuValt,
131 Idaho at 554, 961 P.2d at 645. If an investigative detention becomes unreasonable, the
detention is transformed into an arrest. State v. Pannell, 127 Idaho 420, 423-25, 901 P.2d 1321,
1324-36 (1995)
       Lin argues that the district court erred in denying his motion to suppress because the actions
of the officers in placing him in handcuffs and seating him in the back of the patrol vehicle were
unreasonable under the circumstances and constituted a de facto arrest. Corporal Cottrell stated
that the measures taken were to promote officer safety and prevent flight. Lin argues these
purposes could have been served in a less restrictive manner since there were three officers at the
scene compared to only one suspect. Therefore, Lin asserts there was no need to place him in
handcuffs as there were adequate officers on the scene to promote the safety of the officers and
public. Further, Lin argues that his compliance with the officers and the nature of the suspected
offense did not warrant such restrictive measures.
       However, while there were at least two officers at the scene with a third arriving at some
point after Lin was placed in handcuffs, the restrictive measures taken by the officers were not
unreasonable under the circumstances. Both of the officers at the scene when Lin was handcuffed
were pursuing tasks related to the traffic stop and could not divert their attention to Lin without
prolonging the stop. Corporal Cottrell realized that the second officer was attending to processing
Lin’s paperwork and Corporal Cottrell would not be able to attend to Lin as he ran his drug-
detection dog around the truck. Lin had exited his vehicle and was now standing on the shoulder
of a busy interstate highway. While a third officer arrived on the scene at some point, it is unclear
when he arrived and it appears that Lin was at least in handcuffs before his arrival, if not in the
back of the patrol vehicle.
       Further, while Lin argues that he was compliant with the officers’ requests, he did display
furtive and evasive behaviors during the stop that further support the reasonableness of the


1
       Terry v. Ohio, 393 U.S. 1 (1968).
                                                 4
officers’ actions. Lin was careful on two separate occasions to cover his phone from view while
sending text messages and asked for an attorney when asked specifically about the contents in the
bed of his truck. While Lin argues that these actions were an invocation of his constitutional rights
and cannot constitute grounds for reasonable suspicion or probable cause, the relevant question
prior to the handcuffing was not whether reasonable suspicion or probable cause existed. Rather,
the question is whether the officers’ actions were reasonable under the circumstances. Corporal
Cottrell testified that the restrictive measures were used to promote officer safety and prevent
flight. Lin’s behavior up to that point in the stop supports the officers’ safety concerns that Lin
may have tried to flee or text for assistance, making the actions in restraining him to maintain the
status quo reasonable.
        Finally, the parties agree that the duration of the restriction imposed by the use of
handcuffs was brief. Lin acknowledges that the approximately six minutes of restrictive detention
time from when he was handcuffed to when the contraband was found in his truck was “short in
duration.” The State points out that the time from handcuffing to the alert of the drug dog,
providing probable cause to justify the search of Lin’s truck, was less than two minutes. That the
period of employment of pre-arrest restrictive measures was brief further supports the district
court’s finding that the use of handcuffs did not change the detention to a de facto arrest. The
motion to suppress was properly denied.
B.     Motions to Withdraw and Continue
       The decision to grant a motion for a continuance rests within the sound discretion of the
trial court. State v. Ransom, 124 Idaho 703, 706, 864 P.2d 149, 152 (1993). When a trial court’s
discretionary decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to
determine whether the trial court: (1) correctly perceived the issue as one of discretion; (2) acted
within the boundaries of such discretion; (3) acted consistently with any legal standards applicable
to the specific choices before it; and (4) reached its decision by an exercise of reason. State v.
Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018). Generally, unless an appellant shows that
his or her substantial rights have been prejudiced by reason of a denial of his or her motion for
continuance, appellate courts can only conclude that there was no abuse of discretion. State v.
Cagle, 126 Idaho 794, 797, 891 P.2d 1054, 1057 (Ct. App. 1995). Such prejudice can arise if
denial of the continuance results in abridgement of an accused’s right to counsel. In Int. of Kinley,
108 Idaho 862, 865, 702 P.2d 900, 903 (Ct. App. 1985).

                                                 5
       The Sixth Amendment allows a defendant “who does not require appointed counsel to
choose who will represent him.” United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006). A
“[d]eprivation of the right is ‘complete’ when the defendant is erroneously prevented from being
represented by the lawyer he wants, regardless of the quality of the representation he
received.” Id. at 148. The right to counsel of choice is qualified, however, because a trial court is
granted wide latitude in balancing the right to counsel of choice against the needs of fairness and
the demands of the court calendar. Id. at 152.
       Lin argues that the district court violated his Sixth Amendment right to counsel by denying
his motion to continue to allow him to substitute new counsel. In support of this argument, Lin
relies on State v. Rockstahl, 159 Idaho 364, 369-70, 360 P.3d 373, 378-79 (Ct. App. 2015), where
this Court affirmed the district court’s appellate decision that the magistrate court’s denial of a
motion to withdraw and to continue the case was improper because the magistrate court failed to
inquire into the breakdown in attorney-client communications or to consider the court’s calendar
or other factors. This failure constituted a violation of the defendant’s Sixth Amendment rights.
In this case, Lin argues that the district court likewise failed to inquire into the breakdown of
communication between Lin and his attorney. Further, Lin argues that the district court erred by
preventing Lin from speaking at the hearing and incorrectly reading a typographical error into the
motion to withdraw.
       However, this case has several factors that distinguish it from Rockstahl. First, Lin’s
motion to withdraw indicated a conflict of interest, but at the hearing his counsel cited a breakdown
in the attorney-client communication and relationship. Lin’s attorney limited the district court’s
ability to effectively inquire further into the breakdown of communication between Lin and his
attorney when he stated: “I can’t get into it too in depth because of privileged communications.”
Subsequently, Lin’s counsel twice cited privileged communications as preventing him from being
more forthcoming and indicated undisclosed problems that he could not “speak to the Court about
at this time.” Moreover, substitute counsel in Rockstahl was known and present at the hearing,
and the time needed for the continuance was set. Here, outside of Lin’s assertion that he had
counsel ready to take his case if a continuance was granted, there was no showing that substitute
counsel would be available. Further, the time needed for the continuance was open-ended,
meaning the district court had no information on the impact granting the continuance would have
on the court’s calendar. In short, if the motion to withdraw and motion to continue had been

                                                 6
granted, Lin would likely not have new counsel, and been left without counsel at trial. Therefore,
Lin has failed to show that the denial of his motions to withdraw and continue violated his right to
counsel.
       While Lin asserts that the district court was required to allow Lin to speak in support of the
motions, the court does not have a duty to inquire into a defendant’s reasons for wishing to
substitute retained counsel. State v. Daly, 161 Idaho 925, 930, 393 P.3d 585, 590 (2017). Lin was
represented at the hearing and his attorney had every opportunity to explain why the motions
should have been granted. As to Lin’s argument that the district court read a typographical error
into the motion to withdraw, and thereby did not adequately address all of the cited bases for the
motion, Lin’s counsel had every opportunity to correct any such error and did not do so.2
       Finally, the district court was not required to ignore its calendar or the time already set for
trial. The district court noted that the suppression hearing lasted more than two hours and a motion
for continuance to locate expert testimony at that time was denied. A mere two days later the
motions to withdraw and continue, again citing no specifics, were filed. Trial was less than two
weeks away at the time of filing and one week from the pretrial conference at which the motions
were heard. Considering all of the circumstances, the district court did not abuse its discretion in
denying the motions to withdraw and continue.
                                                III.
                                         CONCLUSION
       The district court did not err in denying Lin’s motion to suppress and motions to withdraw
and continue. Therefore, we affirm the district court’s denial of each motion as well as the
judgment of conviction.
       Chief Judge LORELLO and Judge BRAILSFORD CONCUR.




2
       In any event, Lin has not shown that analysis of the cited rule of professional conduct
would support withdrawal if the district court directly analyzed the motion under the rule.

                                                 7